Citation Nr: 1750455	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  14-07 151A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an initial increased evaluation for a low back disorder, rated 10 percent disabling prior to December 27, 2016, and rated as 40 percent disabling thereafter.

2. Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney 


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. An, Associate Counsel


INTRODUCTION

The Veteran had active duty from July 1966 to October 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO) in Washington, DC.  

In June 2017, the Veteran testified at a Board hearing via videoconference before the undersigned Veterans Law Judge of the Board.  A transcript of the hearing is associated with the record.

By Board decision of September 2011, service connection was granted for the Veteran's low back disorder and bilateral hearing loss.  Thereafter, the RO assigned a 10 percent evaluation for the low back disorder and assigned a noncompensable rating for his bilateral hearing loss, both effective as of August 24, 2004. See Rating Decision of September 2011.  

In April 2017, the RO increased the evaluation for his low back disorder to 40 percent disabling effective December 27, 2016.  However, the Veteran contends that his currently assigned 40 percent evaluation should be granted an "earlier effective date". See June 2017 Hearing Transcript.  As explained below, the Board is conducting an analysis that addresses this contention, and no application of the regulations pertaining to an earlier effective date is necessary.

Lastly, the Board notes that the Veteran raised the issue of a total disability rating based on individual unemployability (TDIU) due to the service-connected disabilities. See June 2017 Application for Increased Compensation Based on Unemployability, VA Form 21-8940.   In July 2017, the RO denied entitlement to a TDIU.  The Veteran did not appeal this decision.  Such adjudication reflects the permissive bifurcation of the increased rating claim from the TDIU claim. Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011) (VA can specifically separate the adjudication of the schedular disability rating from the adjudication of entitlement to TDIU).  Given the foregoing, the Board concludes that the TDIU claim was separately adjudicated and not perfected, and therefore not before the Board in appellate review. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.


FINDINGS OF FACT

1. Prior to March 26, 2015, the Veteran's service-connected low back disorder did not limit forward flexion to 60 degrees, did not result in a combined range of motion greater than 120 degrees, did not cause muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, and did not result in ankylosis.

2. Beginning March 26, 2015, the Veteran's service-connected low back disorder has been manifested by forward flexion limited to 30 degrees with no evidence of ankylosis.

3. For the entire appeal period, the Veteran's service-connected low back disorder was not manifested by unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes having a total duration of at least six weeks during in a year.

4. For the entire appeal period, the Veteran's bilateral hearing loss has been manifested by hearing impairment corresponding to auditory acuity no worse than Level I.  



CONCLUSIONS OF LAW

1. Prior to March 26, 2015, the criteria for a disability rating in excess of 10 percent for a low back disorder have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, DC 5237 (2016).

2. Beginning March 26, 2015, the criteria for a disability rating of 40 percent, but no greater, for a low back disorder have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.71a, DC 5237 (2016).

3. For the entire appeal period, the criteria for a disability rating of 40 percent for a low back disorder have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.71a, DC 5237 (2016).

4. The criteria for a compensable disability rating for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

Neither the Veteran, nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016).  

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners provided the information necessary to rate the service-connected disability on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Under these circumstances, the Board concludes that appellate review may proceed without prejudice to the Veteran.

Initial Ratings 

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work. 38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  With the initial rating assigned with the award of service connection for a disability, "staged" ratings to reflect distinct periods when different levels of impairment were shown are for consideration. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55 (1994).

When determining the severity of musculoskeletal disabilities, which are at least partly-rated on the basis of range of motion, VA must also consider the extent the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated due to the extent of pain/painful motion, limited or excess movement, weakness, incoordination, and premature/excess fatigability, etc., particularly during times when symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria. See DeLuca v. Brown, 8 Vet. App. 202 (1995), see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

Low Back Condition

As discussed in the Introduction, service connection was granted for the Veteran's low back disorder by Board decision of September 2011.  The RO assigned a 10 percent evaluation for the low back disorder effective August 24, 2004, as evaluated under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5237 (previously listed as chronic low back syndrome and coded under DC 5299).  In April 2017, the RO then increased the evaluation to 40 percent effective December 27, 2016 as evaluated under the criteria of 38 C.F.R. § 4.71a, DC 5237.  The Veteran disagrees with the assigned evaluations.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula). 38 C.F.R. § 4.71a, DC 5235 to 5243.  Under the General Rating Formula, a 10 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; or, when the combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 225 degrees; or when there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.

Pertinent to the current appeal, a 20 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine. 38 C.F.R. § 4.71a.
In addition to the General Rating Formula, VA's regulations contain a Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes. 38 C.F.R. § 4.71a, DC 5243 (2016).  Ratings under this diagnostic code are assigned according to the duration of "incapacitating episodes" throughout the year due to IVDS.  An "incapacitating episode" is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. Id.  Pertinent to the current appeal, a 40 percent evaluation is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 38 C.F.R. § 4.71a.  

An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).

Here, the evidence of record does not show that the Veteran has a diagnosis of IVDS during any period of appeal.  Although one VA examiner in the most recent examination of December 2016 indicated IVDS on the report, the Veteran denied suffering from any incapacitating episodes that require bed rest as prescribed by a physician.  Further, no other spine examinations of record show that the Veteran had IVDS at any time.  There is also no evidence demonstrating that bed rest was prescribed by a physician to treat the Veteran's back disorder and he has not presented any evidence to the contrary.  

Because the prescription of bed rest is a foundational requirement of a rating under this section of the rating schedule, the absence of any prescribed bed rest precludes a rating from being assigned under it.  As such, a rating based on IVDS is not appropriate, and it is therefore more beneficial to evaluate the Veteran's low back disorder under the General Rating Formula for Diseases and Injuries of the Spine.

In October 2004, the Veteran was provided a VA spine examination.  On clinical interview, he reported having chronic low back pain.  On range of motion testing, he demonstrated flexion to 65 degrees, extension to 25 degrees, lateral extension to 30 degrees bilaterally, and rotation to 40 degrees bilaterally.  The combined range of motion of the thoracolumbar spine was 230 degrees.  There was no muscle spasm or tenderness noted.  As for lower extremities, he denied any radiation of pain into the legs and there has been no loss of bowel or bladder control.  X-rays of the lumbar spine revealed "mild degenerative disc disease of L4-S1."  The diagnostic assessment was "chronic low back pain with degenerative disc disease of the lumbar spine." See October 2004 VA Spine Exam Report.

Private treatment records reflect an August 2009 spine examination where the Veteran reported "dull aching" lower back pain.  On range of motion testing of the lumbar spine, he demonstrated flexion to 60 degrees, extension to 15 degrees, and lateral flexion to15 degrees.  The treating physician noted the Veteran's subjective complaints of spinal pain.  He was diagnosed with degenerative disc disease of the lumbar spine status post lumbar laminectomy and chronic pain.  See Records from Alabama Medical Examinations dated August 2009.  

In March 2015, the Veteran was afforded another VA spine examination.  The Veteran reported having a laminectomy in 2005.  On range of motion testing, he demonstrated flexion to 30 degrees, extension to 10 degrees, lateral extension to 20 degrees bilaterally, and rotation to 25 degrees bilaterally.  The combined range of motion of the thoracolumbar spine was 130 degrees.  Pain was noted on examination.  There was no tenderness on palpation or muscle spasm.  There was no objective radiculopathy or radicular pain or other symptoms due to radiculopathy.  No ankylosis was present and no IVDS requiring bed rest indicated.  The examiner remarked mild functional limitations and diagnosed the Veteran with lumbosacral spine degenerative disc disease.  See Back Conditions Disability Benefits Questionnaire (DBQ) dated March 26, 2015.

In December 2016, the Veteran was afforded another VA spine examination.  On initial range of motion testing, he demonstrated flexion to 25 degrees, extension to 10 degrees, right lateral flexion to 15 degrees, left lateral flexion to 20 degrees, right rotation to 10 degrees, and left rotation to 20 degrees.  Functional loss due to pain was noted and reflected in terms of range of motion, flexion to 20 degrees, extension to 5 degrees, right lateral flexion to 10 degrees, left lateral flexion to 15 degrees, right rotation to 5 degrees, and left rotation to 10 degrees.  There was no muscle spasm or muscle atrophy.  There was mild radicular pain of the left lower extremity.  No ankylosis present on examination.  IVDS was indicated but the Veteran denied having any episodes of acute signs and symptoms due to IVDS that required bed rest.  The Veteran was diagnosed with lumbosacral strain. See VA Spine Examination report dated December 27, 2016.

In view of the above, for the period prior to March 26, 2015, the Board finds that the Veteran is adequately compensated by the assigned 10 percent evaluation based on limitation of motion.  In October 2004, he demonstrated flexion to 65 degrees and his combined range of motion was 230 degrees.  Also, a private examination of August 2009 reflects forward flexion to 60 degrees.  The Board is not aware of any other evidence that shows the severity of the Veteran's low back disability during this period.  As the evidence of record during this time period does not show limitation of flexion to 60 degrees, combined range of motion not greater than 120 degrees, or muscle spasm or guarding resulting in abnormal gait or abnormal spinal contour, a rating higher than 10 percent is not warranted prior to March 26, 2015. 38 C.F.R. § 4.71a, DC 5237 (2016).  

However, the Board finds objective medical evidence of record to support that a disability rating of 40 percent is warranted beginning March 26, 2015.  At VA examination in March 2015, the Veteran demonstrated forward flexion limited to 30 degrees.  Although there was no muscle spasm or guarding severe enough to result in an abnormal gait, which suggests that a 20 percent rating is thus appropriate, the Board nonetheless concludes that symptomatology associated with the Veteran's degenerative disc disease of the lumbar spine approximates a 40 percent evaluation.  As such, a 40 percent rating, but no higher, from March 26, 2015 to the present is granted.

As the Veteran is already in receipt of a 40 percent disability rating from March 26, 2015, the only basis for a higher rating of 50 percent under the General Rating Formula is if there is evidence of ankylosis. See Johnston v. Brown, 10 Vet. App. 80 (1997).  Here, the Veteran's back disability is not manifested by unfavorable ankylosis of the entire thoracolumbar spine at any point of the appeal period.  Ankylosis was specifically denied.  The Board further notes that at no point throughout the appeal period has the Veteran shown he was immobile or that his spine was fixed at any point in a position of flexion or extension.  Rather, treatment records document he was capable of some, limited motion in the lumbar spine.  Thus, the Board finds that a higher rating in excess of 40 percent based on ankylosis is not warranted.  

The Board has also considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45. See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  However, even if flexion was limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  

Although the VA examiners above found that the Veteran's degenerative disc disease lumbar spine resulted in less movement than normal and pain on movement, the examiners also determined that he did not have weakness, fatigability, or incoordination that could significantly limit his functional abilities during flare-ups or when the spine was used repeatedly over a period of time.  In this regard, VA treatment records and VA examinations do not reveal additional functional impairment, including additional limitation of motion, on account of pain, weakness, that is not already contemplated by the assigned ratings. 38 C.F.R. § 4.59.  Thus, a higher rating is not warranted for the Veteran's degenerative disc disease lumbar spine even in consideration of painful motion and other factors such as weakness, fatigability, lack of endurance, and incoordination.  

Lastly, the Board notes that the Veteran is already receiving a separate rating for radiculopathy of the left lower extremity associated with his service-connected low back condition.  Throughout the appeal period, on examination, no motor or strength deficits, reflex asymmetry, or sensory changes were noted; no other neurological abnormalities affecting the lower extremities were noted.  Additionally, based on the lay and medical evidence there is no bowel or bladder impairment.  After reviewing the evidence of record, the Board finds that the Veteran does not have any additional neurological impairment associated with his service-connected low back condition which would warrant a separate disability rating.  Thus, there is no basis for additional separate neurological evaluations.

In sum, prior to March 26, 2015, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 10 percent for a low back disorder.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). From March 26, 2015, the Board finds that a disability rating of 40 percent, but no higher, for a low back disorder is warranted.

Hearing Loss

By rating action of September 2011, the RO assigned an initial noncompensable evaluation, under Diagnostic Code 6100 for hearing loss, effective August 24, 2004.  The assigned evaluation for hearing loss is determined by mechanically applying the rating criteria to certified test results. See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

Under Diagnostic Code 6100, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examination.  Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000; 2,000; 3,000; and 4,000 Hertz (cycles per second).  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness. 38 C.F.R. § 4.85, Diagnostic Code 6100.  As set forth in the regulations, Tables VI, VIa, and VII are used to calculate the rating to be assigned. See 38 C.F.R. § 4.85, Diagnostic Code 6100.  Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII. See 38 C.F.R. § 4.85.

Alternatively, VA regulations provide that in cases of exceptional hearing loss, when the pure tone thresholds at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear will be evaluated separately. 38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that, when the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever would result in the higher numeral.

In November 2004, the Veteran was afforded a VA audio examination.  Results from the audiogram reflect that puretone thresholds, in decibels, were as follows:




HERTZ


1000
2000
3000
4000
RIGHT
20
20
20
25
LEFT
20
20
25
35

Puretone averages were 21 decibels for the right ear and 25 decibels for the left ear. Speech audiometry revealed speech recognition ability of 90 percent in the right ear and 90 percent in the left ear, using Maryland CNC tests.  See November 4, 2004 VA Audiology Exam.  Based on those results, with the utilization of Table VI, the Veteran has Level I bilateral hearing impairment.  

In May 2013, the Veteran was afforded a VA audio examination.  Results from the audiogram reflect that puretone thresholds, in decibels, were as follows:






HERTZ


1000
2000
3000
4000
RIGHT
25
30
30
35
LEFT
20
30
35
45

Puretone averages were 30 decibels for the right ear and 32 decibels for the left ear. Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 96 percent in the left ear, using Maryland CNC tests.  See May 15, 2013 Hearing Loss and Tinnitus DBQ.  Based on those results, with the utilization of Table VI, the Veteran has Level I bilateral hearing impairment.

In March 2015, the Veteran was afforded a VA audio examination.  Results from the audiogram reflect that puretone thresholds, in decibels, were as follows:




HERTZ


1000
2000
3000
4000
RIGHT
30
25
30
40
LEFT
25
30
35
45

Puretone averages were 31 decibels for the right ear and 34 decibels for the left ear. Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 90 percent in the left ear, using Maryland CNC tests.  See March 26, 2015 Hearing Loss and Tinnitus DBQ.  Based on those results, with the utilization of Table VI, the Veteran has Level I bilateral hearing impairment.  

In December 2016, the Veteran was afforded another VA audio examination.  Results from the audiogram reflect that puretone thresholds, in decibels, were as follows:




HERTZ


1000
2000
3000
4000
RIGHT
30
35
35
40
LEFT
30
35
40
45

Puretone averages were 35 decibels for the right ear and 37.5 decibels for the left ear. Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 88 percent in the left ear, using Maryland CNC tests. See December 27 2016 Hearing Loss and Tinnitus DBQ. Based on those results, with the utilization of Table VI, the Veteran has Level I bilateral hearing impairment.  

Here, the Veteran has consistently demonstrated Level I hearing impairment in the right ear and Level I hearing impairment in the left ear. See VA examination reports from 2004, 2013, 2015, and 2016.  Based on application of the above findings to Table VII, a noncompensable disability rating results under 38 C.F.R. § 4.85, Diagnostic Code 6100.  Thus, the objective VA examination reports do not support an assignment of a disability rating in excess of what the RO has already awarded - a noncompensable rating for the entirety of the appeal period.  As such, a noncompensable disability rating is warranted.  

The Board has considered the Veteran's contentions with regard to his claims for higher ratings.  Although the Board does not doubt the sincerity of the Veteran's belief that his disabilities are more severely disabling than reflected in the current ratings, as a lay person without the appropriate medical training or expertise, he simply is not competent to provide a probative opinion on a medical matter, such as the severity of a current disability as evaluated in the context of the rating criteria. See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The statements from the Veteran clearly articulate the symptoms and troubles he experiences; however, even with consideration of those problems, ratings higher than those currently assigned are not warranted under the relevant criteria.



ORDER

Prior to March 26, 2015, an initial rating in excess of 10 percent for a low back disorder is denied.

From March 26, 2015 to December 26, 2016, an initial rating of 40 percent, but no higher, for a low back disorder is granted.

From December 27, 2016, an initial rating in excess of 40 percent for a low back disorder is denied.

An initial compensable rating for bilateral hearing loss is denied.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


